(Por la corte, a propuesta del
Juez Presidente Sr. del Toro.)
Estando envuelta una suma inferior a cinco mil dólares, vistos la Sección 128(a) del “Judicial Code”, según enmen-dado por la Ley del Congreso de los Estados Unidos de 13 de febrero de 1925, y lo resuelto en los casos de Cortés y Segura v. Cortés, 40 D.P.R. 926, y Orange Rice Milling Co. v. Barasorda, 40 D.P.R. 903, no ha lugar a admitir la ape-lación que se establece para ante la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito.